Appeal Dismissed and Memorandum Opinion filed November 17, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00320-CV

                       THOMAS R. WRIGHT, Appellant
                                        V.

                      PLAINSCAPITAL BANK, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-50757

                 MEMORANDUM                      OPINION
      This is an accelerated appeal from an order signed April 6, 2015. On April
16, 2015, this court abated the appeal because appellant petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 15-32000. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on July 6, 2015.
      On October 15, 2015, this court issued an order stating that unless any party
to the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                 PER CURIAM



Panel consists of Justices Boyce, Busby, and Brown.




                                        2